Per curiam.

By the law of Massachusetts, Stat. 1783. ch. 51. an appeal was granted, in all criminal cases, from the sentence of a Justice of the peace. This right has been abridged in some instances, by particular statutes;—-but in all other cases has been understood to exist in full force.
The right, however, in this State, is placed on a more durable basis than the pleasure of the legislature. The Constitution of Maine, art. 1. sec. 6. declares that “ in all criminal prosecutions the accused shall have a right-to have a speedy, public, and impartial trial, and, except in trials by martial law or impeachment, by a jury of the vicinityIn order to give effect to this provision, the accused must, of necessity, be entitled to an appeal from the sentence of a Justice of the peace, who tries without the intervention of a jury, to the Circuit Court of Common Pleas, where a trial by jury may be had.
The present case being a criminal prosecution, and not within the exception in the Constitution, is of course within the rule: *231—and the prisoner must be discharged, on entering into such recognizance before the magistrate, as he would have entered into for the prosecution of his appeal had it been allowed.